Citation Nr: 0422363	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss, currently rated as 
noncompensable.

3.  Entitlement to an increased disability rating for 
residuals of a fracture of the right radius and ulna, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for low 
back disorder with degenerative joint disease and 
degenerative disc disease, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no medical evidence of record of connection 
between the veteran's tinnitus and service or a service 
connected disability.

3.  The veteran has Level I hearing loss in the right ear.

4.  The veteran has Level I hearing loss in the left ear.

5.  The residuals of fracture of the right radius and ulna 
result in limitation of motion and pain but with retained 
significant function; there is no ankylosis, malunion, 
nonunion, bad alignment, deformity, or loss of bone substance

6.  The veteran's low back disorder results in some pain and 
limitation of motion but does not result in severe, recurring 
attacks with intermittent relief or incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during a 12 month period; there is no unfavorable 
ankylosis 

CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (West 2003).

2.  The criteria for an increased (compensable) disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, Diagnostic Code 6100 (2003).

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the right radius and 
ulna have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5210 (2003).

4.  The criteria for a rating greater than 20 percent for low 
back disorder with degenerative joint disease and 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a January 2002 rating decision, a July 2002 
statement of the case and September 2003 and March 2004 
supplemental statement of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Additionally, the RO sent the 
veteran a letter in August 2001, explaining the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the July 2002 statement of the case 
and the September 2003 and March 2004 supplemental statements 
of the case included the text of the relevant VCAA 
regulations implementing regulation.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by statute.  He was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
scheduled several examinations.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Analysis

I. SERVICE CONNECTION

Tinnitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
has been established for the secondary disability, it shall 
be considered a part of the original service-connected 
disability.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Taking into account all of the evidence of record, the Board 
finds that service connection is not warranted for tinnitus.  
In his May 2001 claim the veteran asserted entitlement to 
service connection for tinnitus as secondary to his service 
connected hearing loss disability.  However, service medical 
records are silent as to complaints or treatment of tinnitus.  
Moreover,  the veteran specifically denied experiencing any 
tinnitus in February 1981.  

Notwithstanding the aforementioned, the veteran was scheduled 
for a September 2001 audio examination.  Subjective 
complaints included occasional bilateral tinnitus since the 
1980s, 2 to 3 times per week for periods ranging from 10 to 
30 minutes each time.  The examiner opined "since the 
tinnitus was not present in 1987, it is unlikely that it is 
related to military noise exposure."

Following the January 2002 denial of his claim for service 
connection for tinnitus the veteran submitted a March 2002 
notice of disagreement.  The Board also notes that the 
veteran submitted a February statement attesting that his 
tinnitus was due to the analgesics he took to treat his back 
pain.  The veteran was scheduled for an additional VA 
examination in January 2003.  Subjective complaints included 
a "mild" roaring sound in both ears that occurred once a 
day for periods of time of 3 to 5 minutes.  The veteran 
revealed that these episodes occurred after hearing a loud 
noise.  Otoscopic examination revealed clear canals and 
intact tympanic membranes.  Tympanometry revealed normal 
middle-ear mobility and pressure.  The examiner opined that 
"the type of ringing in the ears this patient describes- 
mild, occurring only after exposure to loud noise us a normal 
function of the ear- not related to the hearing loss or to 
use of analgesics." 

The Board acknowledges the veteran's contentions that his 
tinnitus is related to his service connected hearing loss or 
to the use of analgesics, however the medical evidence of 
record does not support these contentions.  Medical diagnoses 
and matters of medical etiology involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
medical professional.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  The appeal is denied.

II. INCREASED RATINGS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Hearing Loss

The veteran submitted his claim for an increased rating for 
his hearing loss disability in May 2001. 

On the authorized audiological evaluation in January 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
60
75
70
LEFT
----
20
30
75
70

Average puretone thresholds were 56 in the right ear and 49 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average 
puretone threshold and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).

In this case, applying the results from the January 2003 VA 
audiological examination to Table VI yields a Roman numeral 
value of I for the right ear and a Roman numeral value of I 
for the left ear.  Applying these values to Table VII, the 
Board finds that the veteran's hearing loss is evaluated as 
zero percent disabling.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable initial disability rating for bilateral hearing 
loss.  38 C.F.R. § 4.3.

Additionally, the Board notes that the veteran is not 
entitled to an extra-schedular rating under the provisions of 
38 C.F.R. § 4.86.  The Board finds neither 38 C.F.R. 
§ 4.86(a) nor 38 C.F.R. § 4.86(b) apply to the present claim.  
Under 38 C.F.R. § 4.86(a) the Board must determine the Roman 
numerical designation for hearing impairment under both Table 
VI and Table Via and choose whichever results in the higher 
numerical value.  This is not applicable because the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is not 55 decibels or more for 
either ear.  The veteran is not above 55 decibels in the 
right ear at 1000 Hertz and in the left ear, the veteran is 
only above 55 decibels at 3000 and 4000 Hertz.  Finally, 
38 C.F.R. § 4.86(b) does not apply because the veteran's 
puretone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz. The puretone threshold 
in the veteran's right ear was 20 decibels at 1000 Hertz but 
60 decibels at 2000 Hertz.  The puretone threshold in the 
veteran's left ear was 20 decibels at 1000 Hertz but 30 
decibels at 2000 Hertz.  Accordingly, the Board finds that 
38 C.F.R. § 4.86 does not apply in this instance. 

RADIUS & ULNA

The veteran contends that the current disability evaluation 
assigned for his residuals of a fracture of the right radius 
and ulna, claimed as traumatic arthritis, does not accurately 
reflect the severity of that disability.

The veteran underwent a September 2001 VA examination. 
Subjective complaints were stiffness with cold, damp weather 
which the veteran treated Motrin on a rare basis.  The 
veteran reported no periods of flare-ups and no effects on 
his usual occupation and daily activities.  Objective 
findings included no evidence of deformity, mal-union, acute 
tenderness, or ankylosis.  X-rays showed old avulsion 
fracture distal to ulnar styloid.  Diagnosis was status post 
fracture, right radius and ulna - normal examination.  

A January 2002 rating decision continued the noncompensable 
evaluation because there was no evidence of nonunion of the 
radius and ulna with flail false joint.  Consequently, the 
veteran presented a March 2002 notice of disagreement the 
veteran asserted that the arthritis in his arm caused him not 
to be able to pick up anything with his right hand.  

Accordingly, the veteran presented for an additional VA 
joints examination in December 2002.  Objective complaints 
included pain in the right wrist with stiffness and baseline 
pain of 4 on scale of 1 to 10.  The veteran reported flare-
ups two to three times a week, for periods ranging from five 
minutes to an hour, of an 8 or 9 intensity on a scale of 1 to 
10.  Precipitating factors were reported as weather changes 
and repetitious use of the right wrist.  The veteran stated 
that his condition did not affect his activities of daily 
living.  The veteran is left-handed.  

Right wrist extension was 0-45 degrees; flexion was 0-60 
degrees, radial deviation was 0-20 degrees, ulnar deviation 
was 0-45 degrees.  Pain was elicited at 45 degrees extension, 
60 degrees flexion, 20 degrees radial deviation and 45 
degrees ulnar deviation.  The range of motion was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups by 
decreased flexion 45 degrees, extension 10 degrees, and ulnar 
deviation 10 degrees.  Objective evidence concluded 
tenderness to palpation over the distal radius.  No ankylosis 
was present.  Subjective findings were a tiny ossicle distal 
to the ulnar styloid, otherwise the right wrist was not 
remarkable and the right elbow and radius and ulna appeared 
normal.  The examiner's impression was "either ossicle or 
old avulsion fracture distal to ulnar styloid - otherwise 
unremarkable right forearm."  The examiner's diagnosis was 
degenerative changes of the right wrist.  

Following the December 2002 VA examination the RO issued a 
September 2003 rating decision increasing the veteran's 
disability evaluation to 10 percent disabling due to some 
limitation of motion.  The Board finds that the findings are 
consistent with a 10 percent disability evaluation.  There is 
no medical evidence showing a greater limitation of motion of 
the right wrist.

According to the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R.  § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved; 
when limitation of motion is noncompensable, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The veteran is currently receiving the maximum schedular 
rating available under the diagnostic code for limitation of 
wrist motion other than ankylosis.  Moreover, the veteran has 
consistently evidenced a substantial range of right wrist 
motion when examined by VA examiners in connection with the 
instant claim.  Additionally, the veteran's right wrist is 
not ankylosed, and the Board further finds that the 
functional impairment associated with any right wrist pain 
and weakness does not justify assignment of a rating greater 
than 10 percent, particularly as the veteran clearly retains 
a significant level of right wrist motion.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); but see Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Moreover, the Board notes that in 
both the September 2001 and December 2002 examinations the 
fracture has consistently been described as healed, without 
any indication of malunion, nonunion, bad alignment, 
deformity or loss of bone substance.  Accordingly, the Board 
concludes that a rating in excess of 10 percent residuals of 
a fracture of the right radius and ulna, claimed as traumatic 
arthritis, is not warranted.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for residuals 
of a fracture of the right radius and ulna, the Board has 
also considered whether the veteran is entitled to a higher 
disability evaluation on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran's residuals are symptomatic, and he reports 
experiencing pain upon repetitive use or with weather 
changes, but he has retained significant function.  There is 
also no objective evidence of decreased grip strength or 
instability.  Further, the current 10 percent disability 
evaluation contemplates the veteran's complaints of pain on 
motion.  Therefore, there is no objective indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
10 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his residuals of a 
fracture of the right radius and ulna, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  The Board notes that VA treatment 
records are silent as to complaints or treatment of a right 
radius and ulna, traumatic arthritis condition.   
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for residuals of a fracture of the right 
radius and ulna, on either a schedular or an extra-schedular 
basis.

INTERVERTEBRAL DISC SYNDROME

The veteran was service connected for a low back disorder, 
rated as zero percent disabling, by means of March 1982 
rating decision.  The veteran presented an April 1987 claim 
for an increased rating and his disability evaluation was 
increased to 10 percent disabling by means of a July 1987 
rating decision.  The veteran presented an additional claim 
for an increased disability evaluation in February 1996 and 
his service connected low back disorder evaluation was 
increased to 20 percent by means of a May 1996 rating 
decision.  In the instant case, the veteran presented an 
August 2001 claim for an increased evaluation for his back 
condition and a January 2002 rating decision confirmed the 20 
percent evaluation for a low back disorder with degenerative 
joint disease and degenerative disc disease.  The veteran 
presented a March 2002 notice of disagreement with this 
rating action. 

Prior to the January 2002 rating decision the veteran 
submitted for a September 2001 VA examination.  Subjective 
complaints included mild daily pain, occasionally moderate to 
severe.  Pain would radiate to both legs, down to the second 
and third toes of either foot.  The veteran reported numbness 
and tingling in the left leg with prolonged standing, which 
is relieved with stretching.  He reported being unable to 
stand more than 15 minutes due to numbness in the left leg.  
The veteran medicated with Robaxin 500 mg, 3 to 4 times a 
week.  No periods of flare-ups were reported.  The veteran 
wears an elastic back brace 2 or 3 times a week when he 
expects to do any prolonged bending activities.  

Forward flexion was 0 to 70 degrees, extension backwards was 
0 to 20 degrees,  lateral flexion was 0 to 30 degrees 
bilaterally, and rotation was 0 to 35 degrees bilaterally.  
The veteran reported painful motion at extremes of forward 
flexion and extension backward.  The veteran had weakened 
movements against strong resistance, excess fatigability with 
use and painful motion with use.  However, no incoordination 
was demonstrated.  Minimal tenderness in the lumbosacral 
paravertebral areas was noted.  

X-rays revealed hypertrophic degenerative joint disease right 
L4-L5 facet joint, mild degenerative joint disease with 
minimal anterior spurring at multiple levels and some 
sclerosis of both SI joints.  Diffuse bulging at the level of 
L4 to 5 interspace, which is causing spinal stenosis of the 
right neural foramina and central canal.  Degenerative 
arthritis is suggested in the facet joints, such as the left 
facet joint at L3 to 4 interspace and both facet joints of L4 
to 5 interspace.  The examiner's diagnosis was degenerative 
joint disease with degenerative disc disease, lumbosacral 
spine.

A January 2002 rating decision determined that an evaluation 
higher than 20 percent disabling was not warranted because 
the medical evidence of record did not show severe 
intervertebral disc syndrome with only intermittent relief 
from recurring attack.  The veteran presented a March 2002 
notice of disagreement asserting that he experiences 
recurring attacks lasting 10 to 12 hours a day, wherein he 
experiences severe pain.

In response to the veteran's notice of disagreement, the 
veteran was scheduled for a December 2002 VA examination.  
Subjective complaints included pain and stiffness in the 
lower back, which is minimally relieved by Motrin 800 mg. and 
heat.  Baseline pain was reported as 4 on a scale from 1 to 
10 and flare-ups occurred 2 to 3 times a day for durations of 
20 minutes to an hour.  Precipitating factors included 
lifting weights greater than 30 pounds.  The veteran reported 
that he has pain exercising, he is unable to walk more than 
100 yards, unable to stand more than 30 minutes and unable to 
lift more than 30 pounds.  

Objective findings revealed forward flexion was 0 to 60 
degrees, extension backwards was 0 to 20 degrees, lateral 
flexion was 0 to 30 degrees bilaterally, and rotation was 0 
to 35 degrees bilaterally.  Pain was elicited at 45 degrees 
flexion and 10 degrees extension.  Severe spasms of the 
paravertebral muscles were noted.  CT scan of the lumbar 
spine revealed normal L3-L4 disc joint, moderate disc bulging 
at L4-L5 without obvious spinal stenosis, normal epidural fat 
space between the disc and the adjacent nerve root sheaths.  
L5-S1 disc revealed diffuse disc bulging and vacuum 
phenomenon without causing spinal stenosis.  Degenerative 
joint disease was noted in the lumbar facet joints and the 
right sacroiliac joint. The examiner's impression was disc 
protrusion at L4-5 and L5S1 without obvious spinal stenosis 
or nerve root impingement.  Degenerative joint disease in the 
lumbar facet joints and right S1 joints.  The diagnosis was 
degenerative joint disease, degenerative disc disease lumbar 
spine and degenerative joint disease right S1 joint.

The RO evaluated the veteran's low back disability pursuant 
to Diagnostic Code 5293, intervertebral disc syndrome.  Under 
the rating criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board finds that the veteran's low back disability was 
appropriately evaluated as 20 percent disabling. The veteran 
reported at his December 2002 examination that his baseline 
pain was essentially moderate, 4 on a scale of 1 to 10, on a 
daily basis unless he did something to aggravate his 
condition.  There was also no evidence that the veteran's low 
back disability resulted in severe limitation of motion of 
the lumbar spine.  The highest rating of baseline pain was in 
an April 2001 VA treatment record wherein chronic low back 
pain was rated as a 5 on a scale from 1 to 10, exacerbated 
with activity.  The September 2001 examination revealed 
forward flexion was 0 to 70 degrees, extension backwards was 
0 to 20 degrees,  lateral flexion was 0 to 30 degrees 
bilaterally, and rotation was 0 to 35 degrees bilaterally.  
Additionally, the December 2002 examination revealed similar 
results forward flexion was 0 to 60 degrees, extension 
backwards was 0 to 20 degrees, lateral flexion was 0 to 30 
degrees bilaterally, and rotation was 0 to 35 degrees 
bilaterally.  

Reviewing the evidence under the criteria prior to September 
23, 2002, the record does not support an evaluation in excess 
of 20 percent for the veteran's low back disability.  The VA 
treatment records and the September 2001 examination do not 
reveal medical evidence consistent with severe; recurring 
attacks, with intermittent relief warranting a disability 
rating of 40 percent.

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002 through 
September 25, 2003 or the criteria in effect beginning on 
September 26, 2003.

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  On review of the 
claims folder, there is no evidence or allegations that the 
veteran has had incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during a 12-month period.  An evaluation in excess of 40 
percent is not warranted based on the frequency of 
incapacitating episodes.

Further, under the criteria in effect beginning on September 
26, 2003, the Board notes that a 40 percent disability rating 
may be assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
may be assigned under the general rating formula when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
Neither assignment can be made.  The record clearly shows 
that the veteran maintains an active range of motion of the 
lumbar spine.  He does not exhibit incapacitating episodes 
totaling at least four weeks but less than six weeks a year 
or approximate any of the other criteria for a higher rating 
under the current criteria.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated in the 20 percent 
rating already assigned.  The September 2001 VA examination 
reported that the veteran was not experiencing any flare-ups.  
The findings of the December 2002 examination reported flare-
ups 2 to 3 times a day but with precipitating factors such as 
lifting objects greater than 30 pounds.  No functional 
disability was associated with these flare-ups, accordingly, 
the Board finds that an evaluation higher than 20 percent is 
not warranted.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected low 
back disability and the Board notes that the veteran is 
currently retired, accordingly, there is no objective 
evidence that the veteran's low back disability, in and of 
itself, has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96. 


ORDER

Service connection for tinnitus is denied.

An increased disability rating for bilateral hearing loss, 
currently evaluated at zero percent disabling, is denied.

An increased disability rating for residuals of a fracture of 
the right radius and ulna, claimed as traumatic arthritis, 
currently evaluated at 10 percent disabling, is denied.

An increased disability rating for low back disorder with 
degenerative joint disease and degenerative disc disease, 
currently evaluated as 20 percent disabling, is denied.





	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



